Case: 4:19-cv-02940-SRC Doc. #: 1 Filed: 10/30/19 Page: 1 of 6 PagelD #: 1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI

EASTERN DIVISION

GREATER ST. LOUIS CONSTRUCTION
LABORERS WELFARE FUND, an employee

benefit plan, and BRANDON FLINN, MATT
ANDREWS, STEVE MACDONALD, GARY ELLIOTT
RICH MCLAUGHLIN, DONALD WILLEY,

TERRY BRIGGS, DAVID A. GILLICK,

BRAD GRANT, MICHAEL LUTZ, COREY

BLACK and ROBERT BIEG, JR., Trustees of the
Greater St. Louis Construction Laborers Welfare Fund,
and CONSTRUCTION LABORERS PENSION
TRUST OF GREATER ST. LOUIS, an employee
benefit plan, and, JEFFREY O’CONNELL, RICHARD
McLAUGHLIN, RONNY GRIFFIN,

BRANDON FLINN, DONALD WILLEY, GARY
ELLIOTT, LOU GRASSE, JOSEPH LERITZ,

DOUG WACHSNICHT, JOE HOETTE, WILLIAM L.
LUTH and DAVID A. GILLICK, Trustees of the
Construction Laborers Pension Trust of Greater St.
Louis, and ST. LOUIS VACATION FUND —
VACATION PLAN, an employee benefit plan, and
GARY ELLIOTT, BRANDON FLINN, DONALD
WILLEY, and WILLIAM L. LUTH, Trustees of the
St. Louis Vacation Fund — Vacation Plan, and
AGC-EASTERN MISSOURI LABORERS’ JOINT
TRAINING FUND, an employee benefit plan, and
PATRICK R. PRYOR, DONALD WILLEY,

PERRI PRYOR, GARY ELLIOTT, RICHARD
McGUIRE, BRANDON FLINN,

PHIL HOCHER, MICHAEL LUTH,

JOE SCARFINO, CLIFF LAND,

FRANK MARCHESI and JOHN J. SMITH, JR.,
Trustees of the AGC—Eastern Missouri Laborers’

Joint Training Fund, and LOCAL UNION NOS.
42-110, LABORERS INTERNATIONAL

UNION OF NORTH AMERICA, AFL-CIO,

labor organizations,

Ne Nee es ee ee ee eee ee ee ee ee ee ee eee ee ee ee eS

Plaintiffs,

CaseNo. /¥-CV- QIAO
Case: 4:19-cv-02940-SRC Doc. #: 1 Filed: 10/30/19 Page: 2 of 6 PagelD #: 2

V.
BUCHHEIT CONSTRUCTION COMPANY,

Defendant.

eee eee

COMPLAINT

Come now plaintiffs, by and through their attorneys, and for their cause of action against
defendant state:

1. Plaintiff, Greater St. Louis Construction Laborers Welfare Fund, hereinafter
referred to as “the Welfare Fund”, is an employee benefit plan within the meaning of Sections
3(1), (3), 502 and 515 of the Employee Retirement Income Security Act of 1974, as amended 29
U.S.C. §§1002(1), (3), 1132 and 1145. Plaintiffs Brandon Flinn, Matt Andrews, Steve
MacDonald, Rich McLaughlin, Donald Willey, Gary Elliott, Terry Briggs, David A. Gillick, Brad
Grant, Michael Lutz, Corey Black, and Robert Bieg, Jr. and are the duly designated and acting
Trustees of the Welfare Fund, and are fiduciaries within the meaning of Sections 3(21)(A) and 502
of the Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§1002(21)(A)
and 1132.

2. Plaintiff Construction Laborers Pension Trust of Greater St. Louis, hereinafter
referred to as “the Pension Trust,” is an employee benefit plan within the meaning of Sections
3(2)(A), (3), 502 and 515 of the Employee Retirement Income Security Act of 1974, as amended,
29 U.S.C. §§1002(2)(A), (3), 1132 and 1145. Plaintiffs Jeffrey O’Connell, Richard McLaughlin,
Ronny Griffin, Brandon Flinn, Donald Willey, Gary Elliott, Lou Grasse, Joseph Leritz, Doug
Wachsnicht, Joe Hoette, William L. Luth, and David A. Gillick, and are the duly designated and

acting Trustees of the Pension Fund, and are fiduciaries within the meaning of Sections 3(21)(A)
Case: 4:19-cv-02940-SRC Doc. #: 1 Filed: 10/30/19 Page: 3 of 6 PagelD #: 3

and 502 of the Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C.
§§1002(21)(A) and 1132.

a Plaintiff, St. Louis Vacation Fund — Vacation Plan, hereinafter referred to as “the
Vacation Fund,” is an employee benefit plan within the meaning of Sections 3(2)(A), (3), 502 and
515 of the Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C.
§§1002(2)(A), (3), 1132 and 1145. Plaintiffs Gary Elliott, Brandon Flinn, Donald Willey, and
William L. Luth are the duly designated and acting Trustees of the Vacation Fund, and are
fiduciaries within the meaning of Sections 3(21)(A) and 502 of the Employee Retirement Income
Security Act of 1974, as amended, 29 U.S.C. §§1002(21)(A) and 1132.

4. Plaintiff, AGC - Eastern Missouri Laborers Joint Training Fund, hereinafter
referred to as “the Training Fund” is an employee benefit plan within the meaning of Sections 3(1),
(3), 502 and 515 of the Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C.
§§1002(1), (3), 1132 and 1145. Plaintiffs Patrick R. Pryor, Donald Willey, Perri Pryor, Gary
Elliott, Richard McGuire, Brandon Flinn, Phil Hocher, Michael Luth, Joe Scarfino, Cliff Land,
Frank Marchesi, and John J. Smith, Jr., are the duly designated and acting Trustees of the Training
Fund, and are fiduciaries within the meaning of Sections 3(21)(A) and 502 of the Employee
Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§1002(21)(A) and 1132.

5. Local Unions Nos. 42 and 110, Laborers International Union of North America,
AFL-CIO, hereinafter referred to as “the Union,” are labor organizations representing employees
in an industry affecting commerce within the meaning of Sections 2(4), (5), (6), and (7) of the
National Labor Relations Act, as amended, 29 U.S.C. §§152(4), (5), (6), and (7), and Section 301

of the Labor Management Relations Act of 1947, as amended 29 U.S.C. §185.
Case: 4:19-cv-02940-SRC Doc. #: 1 Filed: 10/30/19 Page: 4 of 6 PagelD #: 4

6. Defendant Buchheit Construction Company (“defendant") is a corporation which
conducts business within this judicial district. Defendant is an employer in an industry affecting
commerce within the meaning of Sections 3(5), (11), (12), and 515 of the Employee Retirement
Income Security Act of 1974, as amended, 29 U.S.C. §§1002(5), (11), (12) and 1145, and Sections
2(2), (6) and (7) of the Labor Management Relations Act of 1947, as amended, 29 U.S.C. §§152(2),
(6) and (7) having an office and place of business within this judicial district.

Ie This Court has jurisdiction by reason of Sections 502(a)(3)(1i) and 515 of the
Employee Retirement Income Security Act of 1974, as amended, §§1132(a)(3)(Qi) and 1145, and
Section 301(a) of the Labor Management Relations Act of 1947, as amended, 29 U.S.C. §185(a),
in that Plaintiff Trustees are fiduciaries who seek to enforce the provisions of their employee
benefit plans, and the Union is suing for violation of a contract with defendant.

8. At all times material, defendant was bound by the provisions of a collective
bargaining agreement requiring monthly payments to the employee benefit funds in specified
amounts and the submission of monthly report forms. That collective bargaining agreement and
the plans adopted by the Trustees of the employee benefit funds also provide that the Trustees shall
be permitted to perform a financial examination of defendant’s books and records periodically to
insure that payments have been properly made in accordance with the terms of the collective
bargaining agreement.

9, Defendant is required to pay liquidated damages of twenty percent (20%) on

delinquent contributions.
Case: 4:19-cv-02940-SRC Doc. #: 1 Filed: 10/30/19 Page: 5 of 6 PagelD #: 5

10. Defendant has failed to pay all of its required fringe benefit contributions.
11. Plaintiffs’ scponrtanie conducted an audit of defendant’s records which included
the period of January 1, 2014 through December 31, 2017. That audit reflected that defendant owes
$36,097.39 in unpaid contributions, $1,493.39 in supplemental dues, $3,656.85 in liquidated
damages and $3,649.56 in interest for this period.
12. Defendant is required to pay plaintiffs’ audit costs and attorneys’ fees.
WHEREFORE, plaintiffs pray the Court as follows for their Complaint:
a) A judgment in the amount of $47,897.19 as and for contributions, supplemental dues,
liquidated damages and interest owed pursuant to the audit for the period of January
2014 through December 2017;

b) For an award of plaintiffs’ costs, accounting fees and attorneys’ fees pursuant to 29
U.S.C. §1132(g);

c) For such other and further relief as the Court may consider appropriate under the

circumstances.

Respectfully submitted,

HAMMOND and SHINNERS, P.C.
13205 Manchester Road, Suite 210
St. Louis, Missouri 63131

Phone: (314) 727-1015

Fax: (314) 727-6804

/s/ Greg A. Campbell
GREG A. CAMPBELL, #35381
Attorneys for Plaintiffs

 
Case: 4:19-cv-02940-SRC Doc. #: 1 Filed: 10/30/19 Page: 6 of 6 PagelD #: 6

CERTIFICATE OF SERVICE

The undersigned hereby certifies that on October 30, 2019 the foregoing was filed
electronically with the Clerk of the Court and a copy was mailed by certified mail, return receipt
requested to the Secretary of Labor, United States Department of Labor, P.O. Box 1914,
Washington, D.C. 20013 and to the Secretary of Treasury, United States Treasury, 15th and
Pennsylvania Avenue, Washington, D.C. 20220.

/s/ Greg A. Campbell

 
